DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .






EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Brian M. Dingman on July 1, 2021.
The application has been amended as follows: 
21. (new) A computer program product having a non-transitory computer-readable medium including computer program logic encoded thereon that, when performed on an audio device that is configured to play audio signals over an electro-acoustic transducer, causes the audio device to: determine if input audio signals are speech-based or if the input audio signals are music-based; in response to the determination, apply a mix of non-speech static equalization, speech static equalization, non-speech dynamic equalization, speech dynamic equalization, non-speech dynamic range compression, and speech dynamic range compression to the input audio signals, to develop revised audio signals; and provide the revised audio signals to the transducer.

Allowable Claims
Claims 1, 5-11, 13-19 and 21 are allowed.

The following is an examiner’s statement of reasons for allowance: 
As to claims 1, 19 and 21, in combination with other limitations of the claims, the prior art of record fails to disclose or specifically suggested apply non-speech static equalization, non-speech dynamic equalization, and non-speech dynamic range compression to the input audio signals, to develop revised audio signals and provide the revised audio signals to the transducer. In the specific with combined limitations recited in the claims.
Furthermore, it would not have been obvious to one of ordinary skill in the art at the time of invention to modify the prior art in order to arrive at the claim invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”








Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD GAUTHIER whose telephone number is (571)272-7539.  The examiner can normally be reached on 8:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAN TSANG can be reached on (571) 272-7547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GERALD GAUTHIER/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        
July 2, 2021